Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-13,15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vemishetti et al. (WO 2016/178652 of record).
Vemishetti et al. discloses low water dentifrice compositions, see title. The reference teaches a dentifrice composition comprising source of stannous ion such as stannous fluoride and stannous chloride, at least one humectant such as glycerin, sorbitol or xylitol, see paragraph [0024]. The reference discloses in table 1, composition E, an aqueous dentifrice composition comprising 38.3% of sorbitol (54.77% of an aqueous solution of 70% sorbitol), 0.45% stannous fluoride and the 10% pH of the composition is 7.7. 
(Thus the reference teaches the pH to be 7.7 which reads on the instant pH of greater than 7 and about 8 as instant specification defines on page 6, 4th paragraph that about’ can mean within 10% of the reported numerical value). The amount of water taught is 15.28%. The reference teaches the pH of the composition E to be 6.8. The pH of the native composition is measured for the purposes of comparison between different compositions and, owing to the low water content of the composition, may not reflect a true hydrogen ion concentration, see page 34-35, last paragraph and first paragraph respectively. (Thus the pH has been disclosed above in an aqueous suspension, see table 1, which is 7.7 and this reads on the instantly claimed pH). The reference teaches use of 1% zinc oxide, 10% silica-abrasive, 3.0% polyethylene glycol as a thickener, surfactant as 2% sodium lauryl sulfate in an amount of 2% of the composition, tetrasodium pyrophosphate, see table 1 for the components as taught by the reference. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baig et al. (US PG pub. 2016/0324738A1).
Baig et al. discloses an oral care composition used for preventing and/or reducing caries, comprises metal ions, fluoride ions, mineral surface active agent e.g. homopolymers of itaconic acid, water, fused silica and/or calcium based abrasives, and polyphosphates, see title. Baig et al. teaches use of 0.45% tin fluoride, 25.2% water, 37.632% sorbitol, 1wt.% zinc lactate, see abstract.  The reference teaches that abrasive such as silica can be used, see [0055]. In one embodiment the composition is free of silica, see [0057]. The reference teaches use of thickening agents such as xanthan gum, see [0061]. Use of humectant such as sorbitol, xylitol is taught to be present from about 0% to about 70%, preferably from about 15 to 55%, see [0062]. The compositions may include surfactant ranging from about 0.25% to about 12% by weight of the composition, see [0063]. Use of sodium lauryl sulfate is taught to be 3.4% in [0107]. Use of stannous fluoride is taught in [0078]. Use of sodium fluoride is taught in [0106]. The compositions may contain a buffering agent. Buffering agents as used refer to agents that can be used to adjust the pH of the compositions to a range of about pH 3.0 to about pH 10, see [0059]. Use of calcium carbonate is taught in [0056].
The prior art discloses the individual elements of applicant's claimed combination as discussed above but does not appear to disclose their combination in a single embodiment. However, it would have been obvious to have made this combination because it would have been obvious to have combined the individually known components such as stannous fluoride, abrasive, water, silica and xylitol or sorbitol for their respective known function (or for their predictable use) as taught by the art. Thus combining prior art elements according to known methods would provide predictable results, see MPEP 2143 part (I)(A). The pH overlaps with the claimed range greater than 7, the taught range is 3 to 10 pH and use of humectant such as sorbitol, xylitol is taught to be present from about 0% to about 70%, preferably from about 15 to 55%, and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over
 Li et al. (USP 9,687,427).
Li et al. discloses oral care compositions, see title. Li et al. teaches a phase stable oral care composition comprising: a. from 0.1% to 2% by weight of a stannous ion source selected from the group consisting of stannous chloride, stannous fluoride, and combinations thereof; b. from 0.75% to 2% by weight of a thickener comprising: i) carrageenan; ii) xanthan gum; and iii) hydroxyethyl cellulose (HEC); and c. from 40% to 60% by weight of a total water content; d. a dental abrasive comprising silica; wherein the composition has a pH between 5.0 to 7.0; wherein the composition is substantially free of carboxymethyl cellulose (CMC); and wherein the composition is a dentifrice, see claim 12. Li et al. teaches the range of pH can be between 4 to 10, preferably 4.5 to 9.5, more preferably from 5 to 7, alternatively greater than 6, alternatively greater than 7, alternatively from 8 to 10, or combinations thereof, see column 6, lines 38-42. Li et al. teaches use of a dental abrasive silica, see claim 12. Li et al. teaches use of sorbitol to be 48% in Table 2. Li et al. teaches use of zinc citrate, see example 3, sodium lauryl sulfate, thickening agent xanthan gum, stannous fluoride and less than 0.1% polyphosphate, see examples and claims. 
The prior art discloses the individual elements of applicant's claimed combination as discussed above but does not appear to disclose their combination in a single embodiment. However, it would have been obvious to have made this combination because it would have been obvious to have combined the individually known components such as stannous fluoride, abrasive, water, silica and xylitol or sorbitol for their respective known function (or for their predictable use) as taught by the art. Thus combining prior art elements according to known methods would provide predictable results, see MPEP 2143 part (I)(A). The pH overlaps with the claimed range greater than 7, the taught range is more than 7, going up to 10 as discussed above and from 40% to 60% by weight of a total water content and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of USP 11,135,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) from about 5 % to about 50%, by weight of the oral care composition, of polyol comprising five or more carbon atoms; and (c) up to about 45%, by weight of the composition, of water, wherein the oral care composition has a pH of greater than 7. Claim 5 recites calcium abrasive. The patented claims recite a dentifrice composition comprising: (a) tin; (b) from about 10% to about 60%, by weight of the dentifrice composition, of calcium abrasive; and (c) from about 5% to about 45%, by weight of the dentifrice composition, of water, wherein the dentifrice composition has a pH of greater than 7 and wherein the dentifrice composition is shelf stable at about 22-23.degree. C. with no formation of CaF.sub.2 and Sn(OH).sub.2.. The patented oral care composition is obvious over the instant oral care compositions reciting tin, calcium abrasive and polyol. 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USP 11,135,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) from about 5 % to about 50%, by weight of the oral care composition, of polyol comprising five or more carbon atoms; and (c) up to about 45%, by weight of the composition, of water, wherein the oral care composition has a pH of greater than 7. Claim 5 recites calcium abrasive. The patented claims recite  a dentifrice composition comprising: (a) tin; (b) stabilizing polyol, the stabilizing polyol comprising five or six carbon atoms; (c) gum strengthening polyol, the gum strengthening polyol comprising seven or more hydroxyl functional groups, and (d) from about 10% to about 45%, by weight of the composition, of water, wherein the composition has a pH of from 8 to about 10 and wherein the composition is shelf stable at 23.degree. C. with no formation of Sn(OH).sub.2.. The patented oral care compositions comprising tin, polyol, water reads on the claimed oral care composition. The comprising language of the instant claims do not exclude reading any other ingredient into the claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of USP 11,135,141. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a dentifrice composition comprising: (a) stannous chloride; (b) from about 5 % to about 50%, by weight of the oral care composition, of polyol comprising five or more carbon atoms; and (c) up to about 45%, by weight of the composition, of water, wherein the oral care composition has a pH of greater than 7. Claim 5 recites calcium abrasive. The patented claims recite a dentifrice composition comprising: (a) tin; (b) from about 5% to about 50%, by weight of the composition, of polyol comprising five or more carbon atoms; and (c) from about 10% to about 45%, by weight of the composition, of water, wherein the composition has a pH of from 8 to about 10 and wherein the composition is shelf stable at 23.degree. C. with no formation of Sn(OH).sub.2.  The patented oral care compositions comprising tin, polyol, water reads on the claimed oral care composition. The comprising language of the instant claims do not exclude reading any other ingredient into the claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612